DATE 5/28/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      5/28/2015 11:08:26 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-36996

VOLUME                       PAGE                       OR          IMAGE # 64830728

DUE 7/25/2015                                         ATTORNEY 24057591

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/27/2015

MOTION FOR NEW TRIAL DATE FILED 4/22/2015

REQUEST TRANSCRIPT DATE FILED                                        n/a

NOTICE OF APPEAL DATE FILED                                         5/22/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 28, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201336996__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: CONTRACT                          CASE STATUS: CASE ON APPEAL
STYLE: TRADITION BANK                      VS PHAM, DANH C
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0002 XPL 24057591 BUI, LINH T                         BENNETT, PETE
_     00002-0002 XPL 04324000 PHAM, DANH C                        CLARKSON, WIL
_     00001-0002 XDF 20815100 TRADITION BANK                      WALTER, TERI
_     00004-0001 MED 21679000 WILSON, DOUGLAS B.
_     00003-0001 DEF 24057591 BUI, LINH T                         BENNETT, PETE
_     00002-0001 DEF 04324000 PHAM, DANH C                        CLARKSON, WIL
_     00001-0001 PLT 20815100 TRADITION BANK                      WALTER, TERI


==> (7) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP